PER CURIAM:
Ryan O’Neil Lansdowne seeks to appeal the district court’s order denying his motion for reduction of sentence under 18 U.S.C. § 3582(c)(2) (2012). We have reviewed the district court’s order and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Lansdowne, No. 1:00-cr-00185-TSE-l (E.D. Va. filed July 31, 2013 & entered Aug. 1, 2013). We deny Lansdowne’s pending motion for leave to supplement his informal brief. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.